Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00042-CR
____________
 
HOWARD LOUIS SIMMONS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
 Harris County, Texas
Trial Court Cause No. 1030963
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to indecency with a
child.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on
August 29, 2005, to confinement for eight years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.  




The record reflects appellant entered a plea of guilty in
exchange for a sentence of eight years and the abandonment of two enhancement
paragraphs.  Appellant was sentenced in
accordance with the plea bargain.  The
record does not include any pretrial written motions filed by the defense on
which the trial court ruled adversely to the defense, nor does it include the
trial court's permission to appeal.  See
Barcenas v. State, 137 S.W.3d 865, 866 (Tex.App.‑Houston [1st Dist.]
2004, no pet.).  See Waters v.
State, 124 S.W.3d 825, 827 (Tex.App.‑Houston [14th Dist.] 2003, pet.
ref=d). 
Consequently, appellant does not have the right of appeal.         
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish.